DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
and/or Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Information Disclosure Statement (IDS)
The information disclosure statements submitted on April 22, 2022, and June 3, 2022, have been considered by the Examiner and made of record in the application file.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chakraborty et al., US 10231159 B2, hereinafter “Chakraborty,” in view of Smith, US 10337835 B2, hereinafter “Smith.”
	Consider claim 1. Chakraborty discloses: 
a method for a communications device in a wireless telecommunications network, the wireless telecommunications network comprising a base station and a non-terrestrial network part (See column 7 lines 42-56 and fig. 6: At a step 512, the method 500 can include network device identifying a first location of the first wireless communication network (e.g. cellular network), or a portion thereof, and a second location of the second wireless communication network (e.g. satellite network), or a portion thereof. For example, if the cellular network is along public transportation bus or train route, then the network device can transmit a portion of the multiple video content stream over the cellular network and a remaining portion over the satellite network. The network device can be configured for taking into account of the location of either the first wireless communication network or the second wireless communication network because, network operators may anticipate more traffic over the cellular network in proximity to public transportation routes), the method comprising: establishing a connection with the one or more terminal devices, establishing a connection in a cell or a spot beam with the base station via the non-terrestrial network part (See fig. 1, column 3 lines 16-26 and 27-47: In one or more embodiments, system 100 includes users 110, 114, 118 attending a concert 102 of musicians 104, 106, 108. The users 110, 114, 118 can capture video content of the concert 102 with their mobile devices 112, 116, 120. Further, the mobile devices 112, 116, 120 can transmit the captured video content as real-time live video content streams to the mobile device 136, 142 of users 134, 140 over different communication networks 126, 128. The mobile devices 112, 116, 120 can also be called source mobile devices. Further, the mobile devices 136, 142 can also be called end mobile devices. Also ), determining a first location of the communications device at a first time, determining at least one of a second location of the communications device at a second time, and a speed and a direction of a motion of the communications device (See column 4 lines 23-31: In one or more embodiments, user 118 may change location while transmitting the captured video content stream such that user 118 and mobile device 120 are located in another cellular site with a radio tower 206 and a base station controller 204. Management entities of the cellular network, including base station controller 150, base station controller 204, and other network devices, detect that mobile device 120 is moving or has moved to a new cellular site during transmission of the captured video content stream), transmitting an indication of the first location to the non-terrestrial network part, transmitting the at least one of the second location and the speed and the direction of the motion to the non-terrestrial network part, receiving an indication to perform a handover to another cell or another spot beam, and establishing a connection in the other cell or the other spot beam in response to receiving the indication while maintaining the connection with the one or more terminal devices (See column 4 lines 32-44: Further, the management entities of the cellular network, including base station controller 150, base station controller 204, and other network devices hand over control of the mobile device 120 from radio tower 122 to radio tower 206. Handing over control can include radio tower 206 exchanging data (i.e. reception and transmission) from the mobile device 120 and base station controller 204 managing the reception of data from, and any transmission of data to, mobile device 120. Thus, once control of mobile devices 120 is handed over to the base station controller 204, radio tower 206 then receives the captured video content stream from the mobile device 120).
But is silent regarding a communication device acting as a relay node for one or more terminal devices, as stated in the preamble of the claim, and transmitting an indication of the first location to the non-terrestrial network part, transmitting the at least one of the second location and the speed and the direction of the motion to the non-terrestrial network part.
Smith, in related art, suggests a communication device acting as a relay node for one or more terminal devices (See column 31 lines 21-24: in the embodiment illustrated in FIG. 20, ordnance munition 800b remains outside the structure at time t=−2 and acts as a relay device for communicating to and from command or the local team) and transmitting an indication of the first location to the non-terrestrial network part, transmitting the at least one of the second location and the speed and the direction of the motion to the non-terrestrial network part (See column 61 lines 12-16... and 19-23: In a further embodiment, sending the generated first location information to a mobile vehicle includes sending the generated first location information to an unmanned aerial vehicle, unmanned combat aerial vehicle, drone, unmanned spacecraft, balloon, satellite -hence a non-terrestrial network portion-... In a further embodiment, the method may include sending the generated second location information and the information received from the wireless transceiver to a server computing device that is configured to provide enhanced location based services).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Smitht’s teachings in relation to the claimed invention, thus providing a communication devices with means to determine its more precise location based on received wireless information, as suggested by Smith (See Abstract).
Consider claim 2. Chakraborty in view of Smith teaches claims 1; and Chakraborty further suggests wherein the one or more terminal devices are substantially stationary relative to the communications device (See fig. 1, wherein elements 122, 130, 150, and 152 are fixed with respect to elements 110, 116, 136, 142).
Consider claim 3. Chakraborty in view of Smith teaches claims 1; and Smith further suggests wherein a coverage region of the cell or the spot beam varies over time in accordance with a motion of the non-terrestrial network part with respect to the surface of the Earth (See column 12 lines 43-47: The ordnance/UAV may obtain coverage from the drone in the sky. However the cell ID may or may not be provided with any accuracy except within a centroid of the flight pattern of the drone -hence a variable coverage with respect to the Earth, which reads on ground).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Smitht’s teachings in relation to the claimed invention, thus providing a communication devices with means to determine its more precise location based on received wireless information, as suggested by Smith (See Abstract).
Consider claim 6. Chakraborty in view of Smith teaches claims 1; and Smith further suggests wherein the infrastructure equipment is the non-terrestrial network part (See column 49 lines 37-45: In a further aspect, determining whether the first ordnance munition is able to establish a location fix based on information obtained via a geospatial system may include determining whether a fixed infrastructure device (e.g., a cell tower antenna, an eNodeB, a small cell device, a femto cell device, a WiFi access node, a beacon device, etc.) is able to establish a location fix based on information obtained via a geospatial system).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Smitht’s teachings in relation to the claimed invention, thus providing a communication devices with means to determine its more precise location based on received wireless information, as suggested by Smith (See Abstract).
Consider claim 7. Chakraborty in view of Smith teaches claims 1; and Smith further suggests wherein the infrastructure equipment is the base station (See column 49 lines 37-45: In a further aspect, determining whether the first ordnance munition is able to establish a location fix based on information obtained via a geospatial system may include determining whether a fixed infrastructure device (e.g., a cell tower antenna, an eNodeB, a small cell device, a femto cell device, a WiFi access node, a beacon device, etc.) is able to establish a location fix based on information obtained via a geospatial system).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Smitht’s teachings in relation to the claimed invention, thus providing a communication devices with means to determine its more precise location based on received wireless information, as suggested by Smith (See Abstract).
Consider claim 8. Chakraborty in view of Smith teaches claims 1; and Smith further suggests wherein the infrastructure equipment is the base station wherein the non-terrestrial network part comprises a satellite or airborne vehicle (See column 61 lines 12-16: In a further embodiment, sending the generated first location information to a mobile vehicle includes sending the generated first location information to an unmanned aerial vehicle, unmanned combat aerial vehicle, drone, unmanned spacecraft, balloon, satellite -hence a non-terrestrial network portion).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Smitht’s teachings in relation to the claimed invention, thus providing a communication devices with means to determine its more precise location based on received wireless information, as suggested by Smith (See Abstract).
Claim 9 claims a communications device to perform the method of claim 1; therefore, similar rejection rationale applies.
Claim 10 claims a circuitry for the communications device of claim 9 to perform the method of claim 1; therefore, similar rejection rationale applies.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chakraborty et al., US 10231159 B2, hereinafter “Chakraborty,” in view of Smith, US 10337835 B2, hereinafter “Smith,” as applied to claim 1, further in view of Tillet et al., US 9515724 B2, hereinafter “Tillet.”
Consider claim 4. Chakraborty in view of Smith teaches claim 1; Smith further suggest communications coverage by a satellite communications network (See column 61 lines 12-16... and 19-23: In a further embodiment, sending the generated first location information to a mobile vehicle includes sending the generated first location information to an unmanned aerial vehicle, unmanned combat aerial vehicle, drone, unmanned spacecraft, balloon, satellite), but is silent regarding wherein a trajectory of the non-terrestrial network part is such that a coverage region of the cell or the spot beam is substantially constant over a time period.
Tillet, in related art, suggests wherein a trajectory of the non-terrestrial network part is such that a coverage region of the cell or the spot beam is substantially constant over a time period (See column 5 lines 56-67 through column 6 line 1: The satellite may then light up a coverage area that includes the current position of the communication device and that is large enough such that the communication device will likely remain within the coverage area for a particular period of time. Thereafter, the satellite (or other device) may determine a new current position of the communication device (or predict a future position thereof) and adjust the position of the one or more beams to change the coverage area, such that the new current position of the communication device remains in the coverage area and such that the communication device will likely remain within the changed coverage area for another period of time).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Tillet’s teachings in relation to the claimed invention, thus providing means for controlling a satellite constellation to establish a second channel for communications for a talkgroup within a second beam that has a coverage area including the potential second position of the communication device, as discussed by Tillet (See column  1 lines 31-35).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chakraborty et al., US 10231159 B2, hereinafter “Chakraborty,” in view of Smith, US 10337835 B2, hereinafter “Smith,” as applied to claim 1, further in view of Nilssonet, US 5867765 A, hereinafter “Nilssonet.”
Consider claim 5. Chakraborty in view of Smith teaches claim 1, but is silent regarding receiving an indication that the communications device is to perform a handover to another cell or the other spot beam when the communications device determines that one or more conditions are satisfied.
Nilssonet, in related art, suggests receiving an indication that the communications device is to perform a handover to another cell or the other spot beam when the communications device determines that one or more conditions are satisfied (See column 8 lines 9-14: control means for handing off coverage areas from one satellite to another based on said assignment of coverage areas due to the motion of the satellites, wherein the decision to handoff is made based on information recieved from protocols used by said land-based cellular communication system).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Nilssonet’s teachings in relation to the claimed invention, thus providing means for handover and location management in non-geostationary satellite mobile communication systems, as discussed by Nilssonet (See column 1 lines 8-12).
	Pertinent Prior Art
The following references, although not relied upon, are considered to be pertinent prior art since they disclose subject matter related to the invention claimed by the present application, i.e., cellular and satellite mobile communications system.
US 10945171 B2		US 20170230104 A1	US 20130331114 A1
US 20110312320 A1	US 7792488 B2		US 7228135 B2
US 6859652 B2		US 20050025099 A1	US 20020019229 A1
US 6314269 B1		US 6246874 B1		US 6038444 A
US 5991629 A	
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Amancio González, whose telephone number is (571) 270-1106. The Examiner can normally be reached on Monday-Thursday from 8:00am to 5:00pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.     
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez, can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/AMANCIO GONZALEZ/
Primary Examiner, Art Unit 2642
December 2, 2022